Citation Nr: 1103398	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  00-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bone deterioration, muscle 
wasting, and nerve damage as a result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on December 14, 2006, which 
vacated a July 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a March 
1999 rating decision by the St. Paul, Minnesota, Regional Office 
(RO) and Insurance Center of the Department of Veterans Affairs 
(VA).  The Board found new and material evidence had been 
received and reopened and remanded the claim in August 2001.  The 
Board also remanded the case for additional development in 
February 2008 and in April 2009.  The requested development has 
been substantially completed.  

Medical expert opinions were obtained in May 2010 pursuant to the 
provisions of 38 C.F.R. § 20.901 (2010) and the Veteran and his 
attorney were provided a copies and advised to submit any 
additional evidence or argument in support of the claim within 60 
days.  By correspondence dated October 14, 2010, the Board 
notified the Veteran and his attorney that a request for an 
additional 60-day period for a response was granted.  No 
additional evidence was provided within this period and the Board 
finds the case has been adequately developed for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A disability manifested by bone deterioration, muscle 
wasting, and nerve damage was not manifest during active service, 
a presumptive service connection disease was not manifest within 
one year of service or as a result of ionizing radiation 
exposure, and a disability manifested by bone deterioration, 
muscle wasting, and nerve damage is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.


CONCLUSION OF LAW

A disability manifested by bone deterioration, muscle wasting, 
and nerve damage was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran by correspondence dated in 
August 2003 and April 2008.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in April 2008.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
The available record includes service treatment and personnel 
records, an undated newspaper article, a copy of a personal 
letter from the Veteran mailed in August 1965, service department 
reports, VA treatment and examination reports, private treatment 
records and medical opinion, and the Veteran's statements in 
support of his claim.  In correspondence dated in July 2009 the 
Madison, Wisconsin, VA Medical Center reported that there were no 
additional records related to the Veteran's claim.

Although the Veteran contends that pertinent service treatment 
records are missing, there is no credible evidence of any 
tampering with his file.  His service treatment and personnel 
records appear to be substantially complete as to matters 
pertinent to his claim and the Board finds his claims that he was 
treated for a back injury and was exposed to ionizing radiation 
during service are inconsistent with the existing service 
treatment evidence of record.  Service treatment records show 
that in May 1965 the Veteran was examined and found to be 
physically qualified for transfer from the USS HOLLAND, that a 
September 1965 neurology work-up revealed no indication of any 
injuries sustained in an active duty fall nor as a result of 
radiation exposure, and that the Veteran's August 1966 separation 
examination revealed a normal clinical evaluation.  A December 
1983 VA report of contact noted that efforts had been taken to 
obtain additional service treatment records and that all 
available records had been obtained.  The existing service 
treatment records include reports documenting medical treatment 
while the Veteran served aboard the USS HOLLAND and the Board 
finds his claim that pertinent records associated with that 
service were missing has no merit.

In correspondence submitted to VA in August 1997 the Veteran 
stated he was exposed to radiation while working on the USS 
HOLLAND (AS 32) in approximately September 1964.  The National 
Personnel Records Center (NPRC) reported in November 1983 that 
there were no records indicating the Veteran had any radiation 
exposure.  A March 1989 letter from the Head of the Radiation 
Exposure Registry for the United States Navy found no record of 
exposure for the Veteran had been reported.  The National 
Archives and Records Administration (NARA) reported in June 2008 
that an examination of deck logs for September 1964 revealed no 
record of the alleged radiation exposure incident.  The Board 
finds the Veteran's statements as to having sustained a back 
injury and having been exposed to radiation during active service 
are not credible.  He has provided inconsistent statements as to 
the circumstances of the claimed back injury and radiation 
exposure and his initial reports of these events were provided 
too many years after the fact to be of any credible weight.  He 
reported in April 1983 that he had been within six feet of the 
core; however, in a statement received in August 1997 he reported 
he had been 40 feet above the submarine.  A July 1980 VA report 
of contact noted he stated four men were killed accidently in the 
incident, but in the August 1997 statement he reported one man 
died on the submarine.  His earliest treatment and VA claim 
records provided after he sustained back and neurologic injuries 
in July 1977 included no reference to a back injury or radiation 
exposure in service.  The Veteran has not provided information 
sufficient for a records custodian to conduct a search for any 
additional existing records pertinent to his claim.  See 
38 C.F.R. § 3.159(c)(2)(i) (2010).  The Board finds that further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that diseases specific to radiation-
exposed veterans shall be presumed to have been incurred in 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  The term radiation-exposed 
veteran means either a veteran who while serving on active duty, 
or an individual who while a member of a reserve component of the 
Armed Forces during a period of active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  

VA regulations provide that in claims involving radiation 
exposure in which a radiogenic disease first became manifest 
after service and not manifest to a compensable degree within any 
applicable presumptive period an assessment will be made as to 
the size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1) (2010).

Service connection can be granted for certain diseases, including 
arthritis and organic diseases of the nervous system, if manifest 
to a degree of 10 percent or more within one year of separation 
from active service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war and 
certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records are negative for complaint, treatment, 
or diagnosis for a back injury, bone deterioration, muscle 
wasting, nerve damage, or injury or disease associated with 
exposure to ionizing radiation.  A May 1965 report noted the 
Veteran was examined and found to be physically qualified for 
transfer.  A copy of a personal letter from the Veteran to his 
mother mailed in August 1965 referred to his desire to have an X-
ray of his left leg.  A September 1965 neurology consultation 
report noted the Veteran had a history of over 25 syncopal 
episodes since age 10.  An electroencephalogram (EEG) study was 
normal.  It was also noted that he had an atypical rib cage with 
a history of three fracture ribs.  The Veteran's August 1966 
separation examination revealed a normal clinical evaluation.  

In a June 1978 VA application for nonservice-connected disability 
pension benefits the Veteran stated that he had nerve damage to 
the lower back due to an automobile accident in July 1977.  VA 
treatment records, private treatment records, and private 
insurance reports show his back disorder began as a result of an 
automobile accident in July 1977.  Records show that prior to 
that injury he was employed in farming and construction.  An 
August 1978 private treatment report noted a diagnosis of 
permanent left sciatic peripheral nerve injury.  A September 1978 
VA examination report shows the Veteran reported he had been 
unable to work since his accident.  The diagnoses included status 
post lumbar compression fracture with chronic residual low back 
pain and recurrent left leg numbness and weakness.  An October 
1978 X-ray examination report noted degenerative disc disease 
predominantly to the upper lumbar spine.  

In a June 1979 application for service connection compensation 
the Veteran reported that he injured his back in approximately 
September 1964 while working on a missile crane, but that his 
back had not given him any problems until his automobile accident 
in July 1977.  He stated that his doctors at Freeport Memorial 
Hospital told him that the damage to his back was a recurrence of 
a previous accident.  

VA examination in May 1979 included diagnoses of chronic low back 
pain without evidence of radiculopathy.  No opinions as to 
etiology were provided.

Private medical records dated in May 1980 show the Veteran 
reported that his back pain began in September 1964 when he fell 
backward over a railing near a catwalk and fell several feet down 
an open manhole.  He stated he had been treated conservatively 
and his symptoms subsided.  It was noted he had worked at 
construction and mechanical jobs from 1966 to 1977.  

A July 1980 VA report of contact noted the Veteran stated that 
the service department had destroyed or would not release records 
associated with a back injury he incurred while working on a 
missile crane at a nuclear missile site.  He stated that four men 
were killed accidently on the project.  He asserted that he was 
treated, but not hospitalized, and that his left leg disability 
was a result of this injury.  

A July 1982 private medical report noted the Veteran had concerns 
related to his eyes and low back and that he desired to be 
checked for any radiation injury.  It was noted that he had 
chronic low back pain that apparently began in September 1964 
when he fell over backward over a railing near a catwalk and fell 
several feet down an open manhole.  The physician found the 
Veteran had a combination of posttraumatic and mechanical low 
back pain that should respond to conservative measures.  No 
opinion as to etiology was provided. 

In correspondence received by VA in April 1983 the Veteran 
reported that he had fallen in the latter part of 1963 and that 
he injured his back when he fell backward into a trapdoor on the 
crane catwalk.  He stated that his back began hurting later that 
day when he picked up a five gallon pail of hydraulic oil.  He 
stated he had reported to sick bay and was given pain pills.  He 
also stated that he had bone deterioration, muscle wasting, and 
nerve damage as a result of having been exposed to a nuclear 
reactor core.  He reported he had not worn a radiation badge, but 
that he had been within six feet of the core.  He reported that 
his children had medical problems which their doctors had related 
to radiation and that the doctors would not document their 
opinions due to legal technicalities.  

VA treatment reports dated from 1986 to 1991 noted the Veteran's 
complaints of pain in his shoulders, back and lower extremities.  
A May 1986 entry noted the complaints of bilateral shoulder pain, 
with the right worse than the left.  He reported pain in his 
right shoulder, a numbness and burning sensation in his legs and 
feet, and spasms in both hands causing them to lock up in 
December 1986.  Subsequent electromyography (EMG) testing showed 
no abnormalities.  In February 1989, the Veteran was seen by a 
psychologist at the pain clinic for pain in his back and left leg 
which he attributed to three incidents in service.  The 
psychologist found a review of the chart indicated that these 
problems began following a motor vehicle accident in 1977, but 
that the Veteran attributed all his health problems to suspected 
radiation exposure while in service.  It was noted he also 
believed that his left leg was shorter than the right and that he 
had lost four inches in height over the last several years due to 
in-service radiation exposure.  The psychologist's assessment 
suggested a non-organic basis for the complaints.

In a February 1999 letter, J.B., Ph.D., a nuclear physicist 
identified as a having extensive experience in dose estimates and 
risk reconstruction from radioactive and non-radioactive 
hazardous substances, indicated that the Veteran's "physical 
deterioration" was consistent with radiation exposure.  It was 
noted that in speaking with the Veteran he reported premature 
aging and headaches.  There is no indication that Dr. J.B. 
reviewed any of the Veteran's medical records and there was no 
mention of the allegations concerning bone deterioration, muscle 
wasting, and nerve damage.  Dr. J.B. suggested that the Veteran 
had two potential sources of radiation: nasopharyngeal 
irradiation and irradiation from the contaminated submarine.  
Dr. J.B. was reportedly in the process of writing a paper on the 
dangers of nasopharyngeal irradiation and had done extensive 
research into nuclear accidents on submarines many years ago.  
Dr. R.B. explained that, although the Veteran was high above the 
damaged reactor core, it was possible that he received exposure 
from radioactive gases which escaped from the core and rose from 
the water.  It was further explained that, without knowing more 
about the nature of the accident and the hours that elapsed from 
the time of the accident to the time the Veteran operated his 
crane to lift the damaged submarine, a reasonable estimate of 
exposure could not be made.

The Veteran was afforded two VA medical examinations in January 
2001 to determine the nature of his claimed disability.  A 
January 2001 general medical examiner stated that he had 
carefully reviewed Dr. J.B.'s report and that he was in no 
position to contest the comprehensive report regarding radiation 
exposure.  He added, however, that details concerning the alleged 
radiation exposure were not documented.  He also noted that, 
after interviewing the Veteran and reviewing the record, the 
source of the nasopharyngeal treatments referenced by Dr. J.B. 
was unclear.  The examiner noted that the Veteran developed low 
back pain with arthritis and disk collapse in 1972, some six to 
eleven years after leaving military service.  The examiner's 
assessment included (1) radiation exposure at age 19 from leaking 
core, but noting dosage and duration of exposure was not 
available in the materials supplied; (2) early onset of 
degenerative disk disease of the lumbar spine; (3) no apparent 
malignancies or thyroid disease; and (4) coronary artery disease, 
status post multiple angiograms and attempted angioplasty, with 
risk factors of strong family history of coronary artery disease 
and history of high cholesterol.  The examiner stated it was 
impossible to authoritatively sort out the various factors in 
this claim, and that etiologies other than radiation exposure of 
a more common nature came to mind adding that it was not unusual 
for men in their 30's to have degenerative disk disease.  It was 
further noted that some individuals had osteoporosis at a fairly 
early age.  He noted that a troubling factor was the history of 
birth defects in the Veteran's two youngest boys, which suggested 
that he may indeed have had substantial radiation exposure, but 
that X-rays did not document multiple compression fractures to 
explain alleged loss in height from radiation necrosis.

On VA neurological examination in January 2001 the Veteran 
reported nerve damage following a fall in 1964 in which he landed 
on his back after falling twelve feet.  He denied any fractures 
from the fall, but reported he had trouble walking afterward with 
back pain.  He stated he was involved in a motor vehicle accident 
in 1977 when his car was rear-ended by another car traveling 70 
miles an hour.  He stated he sustained compression fractures of 
the thoracic spine and that he had leg problems since then.  He 
also reported problems as a result of exposure to ionizing 
radiation while in the Navy.  His current complaints involved 
weakness in his legs causing them to give out without warning.  
He stated his legs were numb, and described pain from his hips to 
his feet that occurred "in surges."  He reported these symptoms 
began in 1977.  The examiner stated the Veteran was a challenging 
historian and that it was difficult for him to identify his exact 
problems.  The examiner also indicated that his story changed 
during the interview.  Following a physical examination, the 
examiner concluded there was no evidence of neurologic damage in 
the parts of the nervous system examined.  He saw no evidence 
concerning the episodes of falling that allegedly occurred three 
times a year.  It was noted that the episodes were consistent 
with drop attacks that were likely due to brain stem ischemia, 
but that further neurologic evaluation was not warranted.  The 
examiner stated he did not believe the Veteran's back problem had 
anything to do with his legs giving out or any other complaints 
concerning his lower extremities, and in any event, there was no 
neurologic involvement.

Medical records from the Mayo Clinic dated from 1991 to 2002 were 
provided in June 2002.  An April 1991 report noted complaints of 
chronic low back pain without opinion as to etiology.  An August 
1992 eye history report noted the Veteran provided a history of 
radiation exposure in service and that stated he had been told he 
had radiation burns.  The examiner provided no additional 
comments as to a radiation exposure injury.  An October 1998 
report noted the Veteran complained of cramping in the legs, but 
that he remained free of any paresthesias, radicular symptoms, or 
weakness.  The diagnoses included muscle pain to the calves, 
etiology not clear.  A bone scan was normal in December 1999.  

A VA examination was conducted in November 2002 to determine 
whether the Veteran had a radiogenic disease.  The examiner noted 
the Veteran reported pain in his ankles, knees, low back, and 
shoulders.  He also reported episodes in which his fingers would 
"jump out of joint" due to spasms.  Physical examination of the 
back and extremities revealed no significant findings.  A dual-
energy X-ray absorptiometry (DEXA) scan showed a Z-score of 89 
percent in the lumbar spine and a Z-score of 89 percent in the 
left hip.  The examiner noted that the Z-score is a measure of 
his bone density compared to other people in the sixth decade of 
life.  Although the Veteran's score of 89 percent was 11 percent 
lower than the norm, the examiner stated it did not meet the 
criteria for a diagnosis of osteoporosis.  The examiner concluded 
that the Veteran was a 58-year-old man with a history of heavy 
physical labor, with some degenerative disease in his lumbar and 
cervical spine.  It was further noted that degenerative joint and 
degenerative disk disease were not unusual for a man of his age 
with an occupational history of heavy work.  There was no 
evidence of muscle wasting or nerve damage.

An August 2008 VA examination report noted the Veteran reported 
that he had problems in his bones and that he had weakness in all 
of his leg joints.  The examiner reported that the claims file 
and medical records were reviewed.  It was noted that the 
examination was essentially negative except to left leg symptoms 
which were believed to be due to the Veteran's low back problems.  
Records revealed mild degenerative changes in a 1977 VA X-ray 
examination report, but that the origin was difficult to discern 
because people can develop arthritis at any age.  The examiner 
noted records from the Mayo Clinic revealed two myelograms were 
negative.  Overall, the examiner found the Veteran's neurological 
problem was related to his left leg and that there was no real 
evidence neurologically that he has any problems related to 
radiation exposure.  It was further noted that an opinion could 
not be provided as to whether the Veteran's degenerative changes 
to the back were related to an injury in service because there 
was no evidence of radiation exposure or injuries in service.  In 
an August 2009 addendum report the examiner stated that his 
opinion was unchanged after a review of a May 1979 VA examination 
report.  It was further noted that there was evidence of left leg 
neuropathy in the L5-S1, but no evidence of muscle wasting or any 
reduction in bone density.  The examiner stated that bone density 
studies in August 2008 were all within normal limits.  It was 
noted that the Veteran claimed his back was injured in service in 
a motor vehicle accident and that as this was possible it was at 
least as likely as not that it happened the way the Veteran said 
it did.  

A May 2010 VA medical expert opinion summarized the pertinent 
evidence of record and concluded that the Veteran had 
degenerative disk disease with a history of smoking and being 
overweight.  There was no evidence of osteopenia or osteoporosis 
on DEXA scan and no documentation of an in-service back injury or 
neurologic problem.  It was noted that degenerative disk disease 
was a term that described changes in the spinal disk with aging 
and was a process that occurred at varying rates in individuals.  
Being overweight, performing heavy labor, smoking, and trauma 
were noted to affect the onset of disk desiccation.  The examiner 
stated that the records reviewed were consistent with the onset 
of back complaints following the automobile accident in 1977 and 
that there was nothing in the available records that would 
indicate that the Veteran sustained a significant back injury 
prior to the 1977 accident.  

An additional VA medical expert opinion noted pertinent medical 
findings associated with total body exposure to radiation and 
historical examples of human radiation exposure.  The examiner 
stated that there was no documentation of radiation exposure, but 
that if one were to assume the Veteran was exposed to some amount 
of radiation as a crane operator it would be assumed that he had 
a total body exposure of a very low level.  It was noted that the 
expected outcome of a significant total body radiation exposure 
would be carcinogenesis, either a solid tumor of leukemia, and 
that there was no literature to support the theory that a 
degenerative disk disease was a result of exposure to ionizing 
radiation.  It was the opinion of the examiner that given the 
available records, the timeline of the Veteran's complaints, and 
the nature of his symptoms it was more likely that his 
degenerative disk disease was the result of the motor vehicle 
accident and much less likely a result of radiation exposure.

Based upon the evidence of record, the Board finds a disability 
manifested by bone deterioration, muscle wasting, and nerve 
damage was not manifest during active service, that a presumptive 
service connection disease was not manifest within one year of 
service or as a result of ionizing radiation exposure, and that a 
disability manifested by bone deterioration, muscle wasting, and 
nerve damage is not shown to have developed as a result of an 
established event, injury, or disease during active service.  The 
Veteran is not a radiation-exposed veteran and there is no 
evidence of a radiogenic disease that would warrant additional 
development for a dose estimate under the provisions of 38 C.F.R. 
§ 3.311.  There is no evidence of arthritis prior to 1977.  The 
January 2001 (neurological), November 2002, August 2008, and 
May 2010 VA medical opinions in this case are persuasive that 
there is no evidence of bone deterioration or muscle wasting and 
that the Veteran's degenerative disk disease and associated 
neurologic symptoms are more likely related to a post-service 
automobile accident.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his behavior and manifest symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he is not shown 
to have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  In this case, there is no evidence of any symptoms of 
bone deterioration, muscle wasting, or nerve damage manifest 
prior to the Veteran's motor vehicle accident in July 1977.  In 
fact, the Veteran has reported that he had no problems with his 
back prior to this accident.  The Board finds that the Veteran's 
assertions that he had a back injury and radiation exposure 
during active service are not credible.  Over the course of this 
appeal he provided inconsistent descriptions of having fallen 
from several feet to twelve feet associated with the claimed back 
injury and having been from within six feet of the core to 40 
feet above the submarine when he claimed he was exposed to 
radiation.  His statements as to having sustained a significant 
back injury in service that required treatment are also 
inconsistent with available service treatment records showing he 
was physically qualified for transfer from the USS HOLLAND in May 
1965.

The Board further finds that the February 1999 private medical 
report and January 2001 VA (general medical) examination which 
appear to relate some physical deterioration to radiation 
exposure in service are found to be not credible because they are 
shown to have been provided based upon on an inaccurate factual 
basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a 
medical opinion provided in support of a new and material 
evidence claim need not be accepted as credible if based upon an 
inaccurate medical history).  The service department has reported 
that it was unable to verify the radiation event claimed by the 
Veteran and that there is no record of his having been exposed to 
ionizing radiation.  

The competent and credible evidence of record demonstrates 
diagnoses and treatment for a low back disorder with 
radiculopathy no earlier than July 1977.  The Federal Circuit has 
held that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability may 
be accepted as  evidence against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
the absence of credible evidence of an established injury, 
disease, or event in service, the Board finds that entitlement to 
service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for bone deterioration, muscle 
wasting, and nerve damage as a result of ionizing radiation 
exposure is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


